PER CURIAM.
We reverse the sentence and remand for resentencing because in sentencing appellee the trial court relied on the guidelines in effect at the time of the sentence as opposed to those in effect at the time of the commission of the crime. State v. Williams, 546 So.2d 809 (Fla. 4th DCA 1989).
We reject appellant’s challenge to the constitutionality of the statute under which he was convicted because he did not raise it in the trial court when he pled no contest and did not raise the issue below. Furthermore, the constitutionality of the statute has been upheld. State v. Burch, 545 So.2d 279 (Fla. 4th DCA 1989).
ANSTEAD, GLICKSTEIN and WARNER, JJ., concur.